PER CURIAM.
We affirm the Final Judgment of the Chancery Division dated April 8,1996, substantially for the reasons expressed by Martin L. Greenberg, P.J.Ch., in his written opinion dated March 25, 1996. We are fully satisfied that the judge faithfully carried out the tasks assigned in our opinion of June 13,1995. Further, the relief granted is sufficiently well-tailored to protect the privacy rights of the defendants while affording plaintiffs, as well as the residents of Galaxy Towers, the basic freedom of expression guaranteed by our State and Federal Constitutions.
Affirmed.